DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-20 are objected to because of the following informalities:
In claims 1, 3-6, 9, 11-14, 17 and 19-20, all instances of “groups of image-point cloud” should be “groups of image-point cloud data”
In claims 3, 11 and 17, “wherein determining target point cloud data of initial images” should be “wherein determining the target point cloud data of the initial images”
In claims 4, 12 and 20, “wherein the determining an actual traveling trajectory” should be “wherein [[the]] determining [[an]] the actual traveling trajectory”
In claims 5 and 13, “wherein determining mark points of the autonomous vehicle in a three-dimensional space” should be “wherein determining the mark points of the autonomous vehicle in [[a]] the three-dimensional space”
In claims 6 and 14, “wherein determining location points corresponding to the initial images” should be “wherein determining the location points corresponding to the initial images”
In claims 6 and 14, “a corresponding group of image-point cloud” should be “a corresponding group of image-point cloud data”
In claims 7 and 15, “wherein the acquiring, at the location point, target point cloud data of a corresponding initial image comprises” should be “wherein [[the]] acquiring, at the location point, target point cloud data of [[a]] the corresponding initial image comprises”
In claims 8 and 16, “wherein the matching the target point cloud data” should be “wherein [[the]] matching the target point cloud data”
In claims 8 and 16, “to determine a correction parameter of the camera comprises” should be “to determine [[a]] the correction parameter of the camera comprises”
In claims 10 and 18, “the camera, provided on the autonomous vehicle, collecting images” should be “the camera[[,]] provided on the autonomous vehicle[[,]] collecting images”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 9 and 17, applicant recites the limitation “the image-point cloud sequence including at least one group of an initial image and point cloud data collected at a same time”. Later in each of these claims, applicant also recites the limitation “groups of image-point cloud in the image-point cloud sequence”. These limitations are very similar and both seem to be describing the structure of the image-point cloud sequence. However, the two limitations seem to be indicating different sized of the same image-point cloud sequence, with the first limitation suggesting that there is “at least one” group of image-point cloud data and the second limitation suggesting that there are multiple “groups” of image-point cloud data. Furthermore the second limitation does not appear to be claiming antecedent basis to the first limitation. It is therefore indefinite whether the “at least one group” and “groups” are referring to the same group of data from the image-point cloud sequence, different sets of data from the image point-cloud sequence, or something else entirely. It is also indefinite exactly how many elements are supposed to be present in the sequence (i.e., “at least one” vs. multiple). Accordingly, a similar sort of ambiguity occurs with the limitation “an initial image”, which seems to correspond to the “at least one group” and “initial images”, which corresponds to the groups.
Therefore, each of the independent claims and their dependents are rejected under 35 USC 112(b). Examiner suggests that applicant clarify the claims by picking one of the two cited limitations, and standardizing all of the claims to use that one limitation, rather than switching between “at least one group” or “groups” to describe the structure of the sequence. Examiner further suggests that applicant use clarifying modifiers such as “first”, “second”, “third”, etc. to refer to individual elements from the sequence to minimize ambiguity.
Until such appropriate amendments are made, examiner will apply examiner’s broadest reasonable interpretation to claims 1, 9, 17, and their dependents so that any of the above discussed interpretations may be used for prior art rejections.

Regarding claims 6 and 14, applicant recites, the limitation “setting a mark point as the location point of the initial image in a corresponding group of image-point cloud” (emphasis added). However, it is not clear which initial image is being referred to. Respective parent claims 1 and 9 recite both “an initial image” and “initial images”, as discussed above in the 112(b) rejections of claims 1, 9 and 17, so it is not clear which of these limitations corresponds to the recitation “the initial image” in claims 6 and 14. Therefore, claims 6 and 14 and their dependents are rendered indefinite and rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation.
Examiner suggests that addressing the 112(b) rejections of independent claims 1, 9 and 17, discussed above, could potentially address the 112(b) rejections of claims 6 and 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of acquiring image and point cloud data, determining target point cloud data that correspond to the image data gathered, and matching the target point cloud to the image data to determine a correction parameter for a camera. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method for calibrating a camera, comprising: 
acquiring an image-point cloud sequence, the image-point cloud sequence including at least one group of an initial image and point cloud data collected at a same time, the initial image being collected by a camera provided on an autonomous vehicle and the point cloud data being collected by a radar provided on the autonomous vehicle; 
determining target point cloud data of initial images corresponding to groups of image-point cloud in the image-point cloud sequence; and 
matching the target point cloud data with the corresponding initial images in the image-point cloud sequence, to determine a correction parameter of the camera.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of acquiring image and point cloud data, determining target point cloud data that correspond to the image data gathered, and matching the target point cloud to the image data to determine a correction parameter for a camera, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a camera and a radar, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and radar are described in at least paragraph [0036] of applicant’s specification as merely general purpose data collecting and processing units, which means that they are generic electronics coupled to a general-purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method according to claim 1, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling along a straight line at a constant velocity, the camera provided on the autonomous vehicle collecting images at intervals of set time, and the radar provided on the autonomous vehicle collecting the point cloud data at the intervals of set time.
However, a user could be located on a moving a vehicle and mentally or manually perform the data collection. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method according to claim 1, wherein determining target point cloud data of initial images corresponding to groups of image-point cloud in the image-point cloud sequence comprises: 
determining an actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence; 
determining location points corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence; and 
for a location point in the location point sequence, acquiring, at the location point, target point cloud data of a corresponding initial image.
However, a user could mentally or manually determine an actual traveling trajectory of a vehicle the user is located in based on observing surrounding point data, correspond this to observed image data to obtain a sequence of location points, and determine what target point cloud data corresponds to images at a specific location point. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method according to claim 3, wherein the determining an actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence comprises: 
determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud in the image-point cloud sequence, to obtain a mark point sequence corresponding to the point cloud data; and 
fitting the mark points based on sorting of the mark points in the mark point sequence, to obtain the actual traveling trajectory of the autonomous vehicle.
However, a user could mentally determine mark points of a vehicle in a three-dimensional space based on point data and sort the mark points in order to determine an actual traveling trajectory of the autonomous vehicle. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method according to claim 4, wherein determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud in the image-point cloud sequence comprises: 
determining angle information of the point cloud data in the three-dimensional space, and determining the mark points of the autonomous vehicle in the three-dimensional space based on the angle information.
However, a user could mentally observe angle information for point data and determine mark points of the autonomous vehicle based on the observed angle information. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method according to claim 4, wherein determining location points corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory comprises: setting a mark point as the location point of the initial image in a corresponding group of image-point cloud.
However, setting a location point to be a mark point of an image is something that user can do mentally by visually inspecting and matching up different sets of data. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method according to claim 6, wherein the acquiring, at the location point, target point cloud data of a corresponding initial image comprises: acquiring the target point cloud data at the mark point in the three-dimensional space.
However, a user could mentally observe a mark point in a three-dimensional space and determine target point data that would correspond to the mark point. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method according to claim 1, wherein the matching the target point cloud data with the corresponding initial images in the image-point cloud sequence to determine a correction parameter of the camera comprises: 
acquiring a feature point set from the initial images; 
determining, in the target point cloud data, at least one piece of point cloud feature data corresponding to the feature point set; and 
determining the correction parameter of the camera, based on a locational relationship and an angular relationship between the at least one piece of point cloud feature data.
However, a user could mentally acquire a set of feature point data from an image, determine point cloud data which corresponds to the set of feature point data,  and determine that a camera should be corrected by a certain amount based on a locational and angular relationship between the two types of data. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites An apparatus for calibrating a camera, comprising: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
acquiring an image-point cloud sequence, the image-point cloud sequence including at least one group of an initial image and point cloud data collected at a same time, the initial image being collected by a camera provided on an autonomous vehicle, and the point cloud data being collected by a radar provided on the autonomous vehicle; 
determining target point cloud data of initial images corresponding to groups of image-point cloud in the image-point cloud sequence; and 
matching the target point cloud data with the corresponding initial images in the image-point cloud sequence, to determine a correction parameter of the camera.
The claim recites an apparatus which performs a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of acquiring image and point cloud data, determining target point cloud data that correspond to the image data gathered, and matching the target point cloud to the image data to determine a correction parameter for a camera, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of at least one processor, a camera and a radar, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in at least paragraphs [0107-0108] of applicant’s specification as merely a general -purpose computer. Furthermore, the camera and radar are described in at least paragraph [0036] of applicant’s specification as merely general-purpose data collecting and processing units, which means that they are generic electronics coupled to a general-purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 10, applicant recites The apparatus according to claim 9, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling along a straight line at a constant velocity, the camera, provided on the autonomous vehicle, collecting images at intervals of set time, and the radar provided on the autonomous vehicle collecting the point cloud data at the intervals of set time.
However, a user could be located on a moving a vehicle and mentally or manually perform the data collection. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The apparatus according to claim 9, wherein determining target point cloud data of initial images corresponding to groups of image-point cloud in the image-point cloud sequence comprises: 
determining an actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence; 
determining location points corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence; and 
for a location point in the location point sequence, acquiring target point cloud data of a corresponding initial image at the location point.
However, a user could mentally or manually determine an actual traveling trajectory of a vehicle the user is located in based on observing surrounding point data, correspond this to observed image data to obtain a sequence of location points, and determine what target point cloud data corresponds to images at a specific location point. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The apparatus according to claim 11, wherein the determining an actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence comprises: 
determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud in the image-point cloud sequence, to obtain a mark point sequence corresponding to the point cloud data; and 
fitting the mark points based on sorting of the mark points in the mark point sequence, to obtain the actual traveling trajectory of the autonomous vehicle.
However, a user could mentally determine mark points of a vehicle in a three-dimensional space based on point data and sort the mark points in order to determine an actual traveling trajectory of the autonomous vehicle. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The apparatus according to claim 12, wherein determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud in the image-point cloud sequence comprises: 
determining angle information of the point cloud data in the three-dimensional space, and determining the mark points of the autonomous vehicle in the three-dimensional space based on the angle information.
However, a user could mentally observe angle information for point data and determine mark points of the autonomous vehicle based on the observed angle information. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The apparatus according to claim 12, wherein determining location points corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory comprises: setting a mark point as the location point of the initial image in a corresponding group of image-point cloud.
However, setting a location point to be a mark point of an image is something that user can do mentally by visually inspecting and matching up different sets of data. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The apparatus according to claim 14, wherein the acquiring, at the location point, target point cloud data of a corresponding initial image comprises: acquiring the target point cloud data at the mark point in the three-dimensional space.
However, a user could mentally observe a mark point in a three-dimensional space and determine target point data that would correspond to the mark point. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The apparatus according to claim 9, wherein the matching the target point cloud data with the corresponding initial images in the image-point cloud sequence to determine a correction parameter of the camera comprises: 
acquiring a feature point set from the initial images; 
determining, in the target point cloud data, at least one piece of point cloud feature data corresponding to the feature point set; and 
determining the correction parameter of the camera based on a locational relationship and an angular relationship between the at least one piece of point cloud feature data.
However, a user could mentally acquire a set of feature point data from an image, determine point cloud data which corresponds to the set of feature point data,  and determine that a camera should be corrected by a certain amount based on a locational and angular relationship between the two types of data. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites A non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising: 
acquiring an image-point cloud sequence, the image-point cloud sequence including at least one group of an initial image and point cloud data collected at a same time, the initial image being collected by a camera provided on an autonomous vehicle and the point cloud data being collected by a radar provided on the autonomous vehicle; 
determining target point cloud data of initial images corresponding to groups of image-point cloud in the image-point cloud sequence; and 
matching the target point cloud data with the corresponding initial images in the image-point cloud sequence, to determine a correction parameter of the camera.
The claim recites a non-transitory computer-readable medium executable by a processor to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of acquiring image and point cloud data, determining target point cloud data that correspond to the image data gathered, and matching the target point cloud to the image data to determine a correction parameter for a camera, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor, a camera and a radar, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in at least paragraphs [0107-0108] of applicant’s specification as merely a general -purpose computer. Furthermore, the camera and radar are described in at least paragraph [0036] of applicant’s specification as merely general-purpose data collecting and processing units, which means that they are generic electronics coupled to a general-purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 18, applicant recites The non-transitory computer readable medium according to claim 17, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling along a straight line at a constant velocity, the camera, provided on the autonomous vehicle, collecting images at intervals of set time, and the radar provided on the autonomous vehicle collecting the point cloud data at the intervals of set time.
However, a user could be located on a moving a vehicle and mentally or manually perform the data collection. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The non-transitory computer readable medium according to claim 17, wherein determining target point cloud data of initial images corresponding to groups of image-point cloud in the image-point cloud sequence comprises: 
determining an actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence; 
determining location points corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence; and 
for a location point in the location point sequence, acquiring, at the location point, target point cloud data of a corresponding initial image.
However, a user could mentally or manually determine an actual traveling trajectory of a vehicle the user is located in based on observing surrounding point data, correspond this to observed image data to obtain a sequence of location points, and determine what target point cloud data corresponds to images at a specific location point. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The non-transitory computer readable medium according to claim 19, wherein the determining an actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence comprises: 
determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud in the image-point cloud sequence, to obtain a mark point sequence corresponding to the point cloud data; and 
fitting the mark points based on sorting of the mark points in the mark point sequence, to obtain the actual traveling trajectory of the autonomous vehicle.
However, a user could mentally determine mark points of a vehicle in a three-dimensional space based on point data and sort the mark points in order to determine an actual traveling trajectory of the autonomous vehicle. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Kim et al. (US 10408939 B1), hereinafter referred to as Kroeger and Kim, respectively.
Regarding claim 1, Kroeger discloses A method for calibrating a camera (See at least Fig. 6 in Kroeger: Kroeger discloses an example process 600 for calibrating extrinsic characteristics of one or more cameras [See at least Kroeger, 0087]), comprising: 
acquiring an image-point cloud sequence, the image-point cloud sequence including at least one group of an initial image (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) 5and point cloud data (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]) collected at a same time (Kroeger discloses that the lidar data are projected onto camera images captured at the same time [See at least Kroeger, 0097]), the initial image being collected by a camera provided on an autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and the point cloud data being collected by a range sensor provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]); 
determining target point cloud data of initial images 10corresponding to groups of image-point cloud in the image-point cloud sequence (See at least Fig. 6 in Kroeger: Kroeger discloses that at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges such that, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges [See at least Kroeger, 0097]); and 
matching the target point cloud data with the corresponding initial images in the image-point cloud sequence (See at least Fig. 6 in Kroeger: Kroeger discloses that at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges such that, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges [See at least Kroeger, 0097]), to determine a correction parameter of the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]).
However, Kroeger does not explicitly disclose the method where the range sensor that collects the point cloud data is a radar.
However, Kim does teach a method where a range sensor that collects point cloud data is a radar (See at least Fig. 1 in Kim: Kim teaches that at least one point-cloud map generated by at least one radar [See at least Kim, Col 9, lines 19-25]. Kim further teaches that the collected data is ultimately utilized for training object data and autonomous driving of a vehicle [See at least Kim, Col 15, lines 20-32]). Both Kim and Kroeger teach methods for utilizing an autonomous vehicle range sensor to generate a point cloud. However, only Kim explicitly teaches where the range sensor is a radar sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the range sensor of Kroeger to be a radar sensor rather than a lidar sensor. Anyone of ordinary skill in the art will appreciate that both sensors can be used to generate a point cloud, so in this context, one may be used as a replacement for the other for that particular purpose (With regard to this reasoning, see at least [Kim, Col 9, lines 19-25]).

Regarding claim 9, Kroeger discloses An apparatus (See at least Fig. 5 in Kroeger: Kroeger discloses that the vehicle computing device 504 can include one or more processors 516 [See at least Kroeger, 0056]) for calibrating a camera (See at least Fig. 6 in Kroeger: Kroeger discloses an example process 600 for calibrating extrinsic characteristics of one or more cameras [See at least Kroeger, 0087]. Kroeger further discloses that the method 600 of Fig. 6 can be performed by the calibration component 528 of the vehicle computing device 504 [See at least Kroeger, 0087]), comprising: 
at least one processor (See at least Fig. 5 in Kroeger: Kroeger discloses that the vehicle computing device 504 can include one or more processors 516 [See at least Kroeger, 0056]); and 
20a memory storing instructions (See at least Fig. 5 in Kroeger: Kroeger discloses that vehicle computing device 504 includes memory 518 communicatively coupled with the one or more processors 516 [See at least Kroeger, 0056]) that, when executed by the at least one processor, cause the at least one processor to perform operations (See at least Fig. 6 in Kroeger: Kroeger discloses that the method 600 of Fig. 6 can be performed by the calibration component 528 [See at least Kroeger, 0087]), the operations comprising: 
acquiring an image-point cloud sequence, the image-point cloud sequence including at least one group of an initial image (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) 25and point cloud data (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]) collected at a same time (Kroeger discloses that the lidar data are projected onto camera images captured at the same time [See at least Kroeger, 0097]), the initial image being collected by a camera provided on an autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]), and the point cloud data being collected by a range sensor provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]); 
28determining target point cloud data of initial images corresponding to groups of image-point cloud in the image-point cloud sequence (See at least Fig. 6 in Kroeger: Kroeger discloses that at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges such that, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges [See at least Kroeger, 0097]); and 
matching the target point cloud data with the 5corresponding initial images in the image-point cloud sequence (See at least Fig. 6 in Kroeger: Kroeger discloses that at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges such that, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges [See at least Kroeger, 0097]), to determine a correction parameter of the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]).
However, Kroeger does not explicitly disclose the apparatus where the range sensor that collects the point cloud data is a radar.
However, Kim does teach an apparatus where a range sensor that collects point cloud data is a radar (See at least Fig. 1 in Kim: Kim teaches that at least one point-cloud map generated by at least one radar [See at least Kim, Col 9, lines 19-25]. Kim further teaches that the collected data is ultimately utilized for training object data and autonomous driving of a vehicle [See at least Kim, Col 15, lines 20-32]). Both Kim and Kroeger teach methods for utilizing an autonomous vehicle range sensor to generate a point cloud. However, only Kim explicitly teaches where the range sensor is a radar sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the range sensor of Kroeger to be a radar sensor rather than a lidar sensor. Anyone of ordinary skill in the art will appreciate that both sensors can be used to generate a point cloud, so in this context, one may be used as a replacement for the other for that particular purpose (With regard to this reasoning, see at least [Kim, Col 9, lines 19-25]).

Regarding claim 1017, Kroeger discloses A non-transitory computer readable medium (See at least Fig. 5 in Kroeger: Kroeger discloses that the memory 518 is an example of non-transitory computer-readable media [See at least Kroeger, 0082]), storing a computer program thereon (See at least Fig. 5 in Kroeger: Kroger discloses that the memory 518 can store an operating system and one or more software applications, instructions, programs, and/or data to implement the methods [See at least Kroeger, 0082]), wherein the computer program, when executed by a processor, causes the processor to perform operations (See at least Fig. 6 in Kroeger: Kroeger discloses that the method 600 of Fig. 6 can be performed by the calibration component 528, which is stored in memory 518 [See at least Kroeger, 0087]), the operations comprising: 
acquiring an image-point cloud sequence, the image-point 15cloud sequence including at least one group of an initial image (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and point cloud data (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]) collected at a same time (Kroeger discloses that the lidar data are projected onto camera images captured at the same time [See at least Kroeger, 0097]), the initial image being collected by a camera provided on an autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and the point cloud data being collected by a range sensor provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]); 
20determining target point cloud data of initial images corresponding to groups of image-point cloud in the image-point cloud sequence (See at least Fig. 6 in Kroeger: Kroeger discloses that at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges such that, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges [See at least Kroeger, 0097]); and 
matching the target point cloud data with the corresponding initial images in the image-point cloud sequence (See at least Fig. 6 in Kroeger: Kroeger discloses that at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges such that, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges [See at least Kroeger, 0097]), 25to determine a correction parameter of the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]).
However, Kroeger does not explicitly disclose the non-transitory computer-readable medium where the range sensor that collects the point cloud data is a radar.
However, Kim does teach a method wherein a range sensor that collects point cloud data is a radar (See at least Fig. 1 in Kim: Kim teaches that at least one point-cloud map generated by at least one radar [See at least Kim, Col 9, lines 19-25]. Kim further teaches that the collected data is ultimately utilized for training object data and autonomous driving of a vehicle [See at least Kim, Col 15, lines 20-32]). Both Kim and Kroeger teach methods for utilizing an autonomous vehicle range sensor to generate a point cloud. However, only Kim explicitly teaches where the range sensor is a radar sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the range sensor of Kroeger to be a radar sensor rather than a lidar sensor. Anyone of ordinary skill in the art will appreciate that both sensors can be used to generate a point cloud, so in this context, one may be used as a replacement for the other for that particular purpose (With regard to this reasoning, see at least [Kim, Col 9, lines 19-25]).

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Kim et al. (US 10408939 B1) in further view of Ueda et al. (US 20190361436 A1), hereinafter referred to as Ueda.
Regarding claim 152, Kroeger in view of Kim teaches The method according to claim 1, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling (See at least Fig. 6 in Kroeger: Kroeger discloses that the images acquired at operation 602 may be acquired as the vehicle moves through the environment [See at least Kroeger, 0088]. Kroeger further discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will therefore be appreciated that the point cloud data is gathered at the same time as the image data), the camera provided on the autonomous vehicle collecting images at intervals of set time (See at least Fig. 6 in Kroeger: Kroeger discloses that the data collected at operation 602 may comprise a video feed comprising a succession of frames, each comprising an image captured at a discrete time [See at least Kroeger, 0088]), and the radar provided on the 20autonomous vehicle collecting the point cloud data at the intervals of set time (Kroeger discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will be appreciated that the fact that lidar returns are projected onto multiple images means that lidar data is collected for a plurality of times).
However, Kroeger does not explicitly disclose the method wherein the autonomous vehicle is configured to travel along a straight line at a constant velocity.
	However, Ueda does teach a method for operating an autonomous vehicle which gathers image data where the autonomous vehicle travels along a straight line at a constant velocity (Ueda teaches a case where autonomous vehicle 1 travels straight at a constant speed while gathering images [See at least Ueda, 0213]). Both Kroeger and Ueda teach methods for gathering images by a traveling autonomous vehicle. However, only Kroeger explicitly teaches where the vehicle may be traveling straight at a constant speed while gathering the images.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traveling speed and direction of the autonomous vehicle of Kroeger so that it also travels straight, while gathering images, for at least part of its autonomous driving operations, as in Ueda. Anyone of ordinary skill in the art will appreciate that this is a common state of driving for an autonomous vehicle, so it is useful for the user to be able to gather image data from the autonomous vehicle during this traveling state.

Regarding claim 10, Kroeger in view of Kim teaches The apparatus according to claim 9, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling (See at least Fig. 6 in Kroeger: Kroeger discloses that the images acquired at operation 602 may be acquired as the vehicle moves through the environment [See at least Kroeger, 0088]. Kroeger further discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will therefore be appreciated that the point cloud data is gathered at the same time as the image data), the 10camera, provided on the autonomous vehicle, collecting images at intervals of set time (See at least Fig. 6 in Kroeger: Kroeger discloses that the data collected at operation 602 may comprise a video feed comprising a succession of frames, each comprising an image captured at a discrete time [See at least Kroeger, 0088]), and the radar provided on the autonomous vehicle collecting the point cloud data at the intervals of set time (Kroeger discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will be appreciated that the fact that lidar returns are projected onto multiple images means that lidar data is collected for a plurality of times).
However, Kroeger does not explicitly disclose the apparatus wherein the autonomous vehicle is configured to travel along a straight line at a constant velocity.
However, Ueda does teach a method for operating an autonomous vehicle which gathers image data where the autonomous vehicle travels along a straight line at a constant velocity (Ueda teaches a case where autonomous vehicle 1 travels straight at a constant speed while gathering images [See at least Ueda, 0213]). Both Kroeger and Ueda teach methods for gathering images by a traveling autonomous vehicle. However, only Kroeger explicitly teaches where the vehicle may be traveling straight at a constant speed while gathering the images.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traveling speed and direction of the autonomous vehicle of Kroeger so that it also travels straight, while gathering images, for at least part of its autonomous driving operations, as in Ueda. Anyone of ordinary skill in the art will appreciate that this is a common state of driving for an autonomous vehicle, so it is useful for the user to be able to gather image data from the autonomous vehicle during this traveling state.

Regarding claim 18, Kroeger in view of Kim teaches The non-transitory computer readable medium according to claim 17, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling (See at least Fig. 6 in Kroeger: Kroeger discloses that the images acquired at operation 602 may be acquired as the vehicle moves through the environment [See at least Kroeger, 0088]. Kroeger further discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will therefore be appreciated that the point cloud data is gathered at the same time as the image data), the camera, provided on the 30autonomous vehicle, collecting images at intervals of set time (See at least Fig. 6 in Kroeger: Kroeger discloses that the data collected at operation 602 may comprise a video feed comprising a succession of frames, each comprising an image captured at a discrete time [See at least Kroeger, 0088]), 31and the radar provided on the autonomous vehicle collecting the point cloud data at the intervals of set time (Kroeger discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will be appreciated that the fact that lidar returns are projected onto multiple images means that lidar data is collected for a plurality of times).
However, Kroeger does not explicitly disclose the non-transitory computer-readable medium wherein the vehicle is configured to travel along a straight line at a constant velocity.
However, Ueda does teach a method for operating an autonomous vehicle which gathers image data where the autonomous vehicle travels along a straight line at a constant velocity (Ueda teaches a case where autonomous vehicle 1 travels straight at a constant speed while gathering images [See at least Ueda, 0213]). Both Kroeger and Ueda teach methods for gathering images by a traveling autonomous vehicle. However, only Kroeger explicitly teaches where the vehicle may be traveling straight at a constant speed while gathering the images.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traveling speed and direction of the autonomous vehicle of Kroeger so that it also travels straight, while gathering images, for at least part of its autonomous driving operations, as in Ueda. Anyone of ordinary skill in the art will appreciate that this is a common state of driving for an autonomous vehicle, so it is useful for the user to be able to gather image data from the autonomous vehicle during this traveling state.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Kim et al. (US 10408939 B1) in further view of Wang (US 20180196442 A1), hereinafter referred to as Wang.
Regarding claim 3, Kroeger in view of Kim teaches The method according to claim 1.
However, Kroeger does not explicitly teach the method wherein determining target point cloud data of initial images corresponding to groups of image-point cloud in the image-point cloud sequence comprises: 
determining an actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence; 
determining location points corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence; and 
for a location point in the location point sequence, acquiring, at the location point, target point cloud data of a corresponding initial image.
However, Wang does teach a method for navigating an autonomous vehicle comprising determining target point cloud data of initial images corresponding to groups of image-point cloud data in an image-point cloud sequence (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route in a recording mode, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]) further comprising: 
determining an actual traveling trajectory of the autonomous vehicle (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]) based on the image-point cloud sequence (Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]); 
determining location points (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]) corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]); and 
for a location point in the location point sequence (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]), acquiring, at the location point, target point cloud data of a corresponding initial image (Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]). Both Wang and Kroeger teach methods of gathering vehicle position data using a camera and radar as a vehicle travels along a route. However, only Wang explicitly teaches where the vehicle determines the actual trajectory it traverses along the route by saving location data based on camera and radar data it records along the trajectory.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data collection and processing method of Kroeger to also utilize camera data, radar data, and other sensor data collected while the vehicle is moving along a route to save location data indicative of the trajectory of the vehicle along the route, as in Wang. Doing so allows the autonomous vehicle to identify features in the environment of the autonomous vehicle in real-time, which improves safety of the vehicle system (With regard to this reasoning, see at least [Wang, 0022]).

Regarding claim 11, Kroeger in view of Kim teaches The apparatus according to claim 9.
However, Kroger does not explicitly teach the apparatus wherein determining target 15point cloud data of initial images corresponding to groups of image-point cloud in the image-point cloud sequence comprises: 
determining an actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence; 
20determining location points corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence; and 
25for a location point in the location point sequence, acquiring target point cloud data of a corresponding initial image at the location point.
However, Wang does teach a method for navigating an autonomous vehicle comprising determining target point cloud data of initial images corresponding to groups of image-point cloud data in an image-point cloud sequence (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route in a recording mode, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]) further comprising: 
determining an actual traveling trajectory of the autonomous vehicle (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]) based on the image-point cloud sequence (Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]); 
determining location points (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]) corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]); and 
for a location point in the location point sequence (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]), acquiring, at the location point, target point cloud data of a corresponding initial image (Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]). Both Wang and Kroeger teach methods of gathering vehicle position data using a camera and radar as a vehicle travels along a route. However, only Wang explicitly teaches where the vehicle determines the actual trajectory it traverses along the route by saving location data based on camera and radar data it records along the trajectory.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data collection and processing method of Kroeger to also utilize camera data, radar data, and other sensor data collected while the vehicle is moving along a route to save location data indicative of the trajectory of the vehicle along the route, as in Wang. Doing so allows the autonomous vehicle to identify features in the environment of the autonomous vehicle in real-time, which improves safety of the vehicle system (With regard to this reasoning, see at least [Wang, 0022]).

Regarding claim 19, Kroeger in view of Kim teaches The non-transitory computer readable medium according to claim 17.
However, Kroeger does not explicitly teach the non-transitory computer-readable medium wherein determining target point cloud data of 5initial images corresponding to groups of image-point cloud in the image-point cloud sequence comprises: 
determining an actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence; 
determining location points corresponding to the initial 10images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence; and 
for a location point in the location point sequence, 15acquiring, at the location point, target point cloud data of a corresponding initial image.
However, Wang does teach a method for navigating an autonomous vehicle comprising determining target point cloud data of initial images corresponding to groups of image-point cloud data in an image-point cloud sequence (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route in a recording mode, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]) further comprising: 
determining an actual traveling trajectory of the autonomous vehicle (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]) based on the image-point cloud sequence (Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]); 
determining location points (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]) corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]); and 
for a location point in the location point sequence (See at least Fig. 3 in Wang: Wang teaches that, at step 320, as a vehicle navigates along a driving route, information about the driving route can be saved in the form of waypoints, where for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]), acquiring, at the location point, target point cloud data of a corresponding initial image (Wang further teaches that the vehicle's location at each waypoint can be determined with GPS receivers, cameras, ultrasound sensors, radar sensors, LIDAR sensors, cellular positioning systems, and any other systems or sensors that can be used to determine a vehicle's location [See at least Wang, 0022]). Both Wang and Kroeger teach methods of gathering vehicle position data using a camera and radar as a vehicle travels along a route. However, only Wang explicitly teaches where the vehicle determines the actual trajectory it traverses along the route by saving location data based on camera and radar data it records along the trajectory.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data collection and processing method of Kroeger to also utilize camera data, radar data, and other sensor data collected while the vehicle is moving along a route to save location data indicative of the trajectory of the vehicle along the route, as in Wang. Doing so allows the autonomous vehicle to identify features in the environment of the autonomous vehicle in real-time, which improves safety of the vehicle system (With regard to this reasoning, see at least [Wang, 0022]).

Claims 4, 6-7, 12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Kim et al. (US 10408939 B1) in further view of Wang (US 20180196442 A1) in further view of Karasev et al. (US 20190147600 A1), hereinafter referred to as Karasev.
Regarding claim 4, Kroeger in view of Kim in further view of Wang teaches The method according to claim 3, wherein the determining an actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence comprises: 
determining mark points of the autonomous vehicle in a 10space based on the point cloud data contained in the groups of image-point cloud in the image-point cloud sequence, to obtain a mark point sequence corresponding to the point cloud data (See at least Fig. 3 in Wang: Wang teaches that, at step 320, for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. Wang further teaches that landmarks are identified using cameras, radar, lidar and other similar sensors [See at least Wang, 0014]. The waypoint which has a particular direction and distance from each landmark may be regarded as a mark point, and the fact that the process is repeated for a sequence of waypoints which are each measured with respect to a plurality of landmarks means there is a sequence of mark points); and 
fitting the mark points based on sorting of the mark points 15in the mark point sequence, to obtain the actual traveling trajectory of the autonomous vehicle (See at least Fig. 3 in Wang: Wang teaches that, at step 320, for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. It will be appreciated that, by storing the distance from the waypoint to each landmark, the vehicle is fitting each waypoint and its corresponding landmarks to each other. Also see at least Fig. 2C in Wang: Wang teaches that, when vehicle 200 is following a stored route, the vehicle can detect house 204, tree 208, and mailbox 214 at waypoint 216 and determine the distances between house 204, tree 208, and mailbox 214 at waypoint 216 from the feature map, and correct its steering to stay on driving route 202, if necessary [See at least Wang, 0019]. It will therefore be appreciated that the vehicle categorizes, or “sorts”, each landmark by determining and storing the type of the landmark in conjunction with the distance information from the landmark to its waypoints).
	However, Kroeger in view of Kim in further view of Wang does not explicitly teach the method wherein the space in which the positions are determined is three-dimensional.
However, Karasev does teach a method for localizing an autonomous vehicle wherein the space in which the positions of the autonomous vehicle are determined is three-dimensional (Karasev teaches that the autonomous vehicle can utilize one or more light detection and 	ranging (LIDAR) sensors, RADAR sensors, GPS sensors, inertial measurement units (IMUs), etc., to localize the autonomous vehicle with respect to the three-dimensional surface or map [See at least Karasev, 0017]). Both Karasev and Kroeger in view of Kim in further view of Wang teach methods for localizing an autonomous vehicle using range sensors. However, only Karasev explicitly teaches where the localization may occur based on the position of the vehicle relative to 3-D elements in a 3-D environment.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the localization process of Kroeger in view of Kim in further view of Wang to also use its range sensors to localize the own vehicle in a 3-D environment, as in Karasev. Anyone of ordinary skill in the art will appreciate that doing so improves safety of the autonomous vehicle by allowing it to localize itself in a more detailed environment than a mere 2-D setting, which aids obstacle avoidance and safe navigation.

Regarding claim 6, Kroeger in view of Kim further view of Wang in further view of Karasev teaches The method according to claim 4, wherein determining location points corresponding to the initial images in the groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory comprises: 
30setting a mark point as the location point of the initial 27image in a corresponding group of image-point cloud (See at least Fig. 3 in Wang: Wang teaches that, at step 320, for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. The waypoint which has a particular direction and distance from each landmark may be regarded as both a mark point and a location point).

Regarding claim 7, Kroeger in view of Kim in further view of Wang in further view of Karasev teaches The method according to claim 6, wherein the acquiring, at the location point, target point cloud data of a corresponding initial image comprises: 
5acquiring the target point cloud data at the mark point in the three-dimensional space (See at least Fig. 3 in Wang: Wang teaches that, at step 320, for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]).  

Regarding claim 12, Kroeger in view of Wang teaches The apparatus according to claim 11, wherein the determining an actual traveling trajectory of the autonomous vehicle based 30on the image-point cloud sequence comprises: 
29determining mark points of the autonomous vehicle in a space based on the point cloud data contained in the groups of image-point cloud in the image-point cloud sequence, to obtain a mark point sequence corresponding 5to the point cloud data (See at least Fig. 3 in Wang: Wang teaches that, at step 320, for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. Wang further teaches that landmarks are identified using cameras, radar, lidar and other similar sensors [See at least Wang, 0014]. The waypoint which has a particular direction and distance from each landmark may be regarded as a mark point, and the fact that the process is repeated for a sequence of waypoints which are each measured with respect to a plurality of landmarks means there is a sequence of mark points); and 
fitting the mark points based on sorting of the mark points in the mark point sequence, to obtain the actual traveling trajectory of the autonomous vehicle (See at least Fig. 3 in Wang: Wang teaches that, at step 320, for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. It will be appreciated that, by storing the distance from the waypoint to each landmark, the vehicle is fitting each waypoint and its corresponding landmarks to each other. Also see at least Fig. 2C in Wang: Wang teaches that, when vehicle 200 is following a stored route, the vehicle can detect house 204, tree 208, and mailbox 214 at waypoint 216 and determine the distances between house 204, tree 208, and mailbox 214 at waypoint 216 from the feature map, and correct its steering to stay on driving route 202, if necessary [See at least Wang, 0019]. It will therefore be appreciated that the vehicle categorizes, or “sorts”, each landmark by determining and storing the type of the landmark in conjunction with the distance information from the landmark to its waypoints).  
However, Kroeger in view of Kim in further view of Wang does not explicitly teach the apparatus wherein the space in which the positions are determined is three-dimensional.
However, Karasev does teach a method for localizing an autonomous vehicle wherein the space in which the positions of the autonomous vehicle are determined is three-dimensional (Karasev teaches that the autonomous vehicle can utilize one or more light detection and 	ranging (LIDAR) sensors, RADAR sensors, GPS sensors, inertial measurement units (IMUs), etc., to localize the autonomous vehicle with respect to the three-dimensional surface or map [See at least Karasev, 0017]). Both Karasev and Kroeger in view of Kim in further view of Wang teach methods for localizing an autonomous vehicle using range sensors. However, only Karasev explicitly teaches where the localization may occur based on the position of the vehicle relative to 3-D elements in a 3-D environment.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the localization process of Kroeger in view of Kim in further view of Wang to also use its range sensors to localize the own vehicle in a 3-D environment, as in Karasev. Anyone of ordinary skill in the art will appreciate that doing so improves safety of the autonomous vehicle by allowing it to localize itself in a more detailed environment than a mere 2-D setting, which aids obstacle avoidance and safe navigation.

Regarding claim 14, Kroeger in view of Kim in further view of Wang in further view of Karasev teaches The apparatus according to claim 12, wherein determining location points corresponding to the initial images in the 20groups of image-point cloud in the image-point cloud sequence on the actual traveling trajectory comprises: 
setting a mark point as the location point of the initial image in a corresponding group of image-point cloud (See at least Fig. 3 in Wang: Wang teaches that, at step 320, for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. The waypoint which has a particular direction and distance from each landmark may be regarded as both a mark point and a location point).  

Regarding claim 15, Kroeger in view of Kim in further view of Wang in further view of Karasev teaches The apparatus according to claim 14, wherein the acquiring, 25at the location point, target point cloud data of a corresponding initial image comprises: 
acquiring the target point cloud data at the mark point in the three-dimensional space (See at least Fig. 3 in Wang: Wang teaches that, at step 320, for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]).  

Regarding claim 20, Kroeger in view of Kim in further view of Wang teaches The non-transitory computer readable medium according to claim 19, wherein the determining an actual traveling trajectory of the autonomous vehicle based on the image-point 20cloud sequence comprises: 
determining mark points of the autonomous vehicle in a space based on the point cloud data contained in the groups of image-point cloud in the image-point cloud sequence, to obtain a mark point sequence corresponding 25to the point cloud data (See at least Fig. 3 in Wang: Wang teaches that, at step 320, for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. Wang further teaches that landmarks are identified using cameras, radar, lidar and other similar sensors [See at least Wang, 0014]. The waypoint which has a particular direction and distance from each landmark may be regarded as a mark point, and the fact that the process is repeated for a sequence of waypoints which are each measured with respect to a plurality of landmarks means there is a sequence of mark points); and 
fitting the mark points based on sorting of the mark points in the mark point sequence, to obtain the actual traveling trajectory of the autonomous vehicle (See at least Fig. 3 in Wang: Wang teaches that, at step 320, for each waypoint along the driving route, the vehicle can store the location of the waypoint (latitude and longitude), information about surrounding landmarks (including the direction and distance from the waypoint to each landmark), and/or the orientation and speed of the vehicle at the waypoint [See at least Wang, 0022]. It will be appreciated that, by storing the distance from the waypoint to each landmark, the vehicle is fitting each waypoint and its corresponding landmarks to each other. Also see at least Fig. 2C in Wang: Wang teaches that, when vehicle 200 is following a stored route, the vehicle can detect house 204, tree 208, and mailbox 214 at waypoint 216 and determine the distances between house 204, tree 208, and mailbox 214 at waypoint 216 from the feature map, and correct its steering to stay on driving route 202, if necessary [See at least Wang, 0019]. It will therefore be appreciated that the vehicle categorizes, or “sorts”, each landmark by determining and storing the type of the landmark in conjunction with the distance information from the landmark to its waypoints).
However, Kroeger in view of Kim in further view of Wang does not explicitly teach the non-transitory computer-readable medium wherein the space in which the positions are determined is three-dimensional.
However, Karasev does teach a method for localizing an autonomous vehicle wherein the space in which the positions of the autonomous vehicle are determined is three-dimensional (Karasev teaches that the autonomous vehicle can utilize one or more light detection and 	ranging (LIDAR) sensors, RADAR sensors, GPS sensors, inertial measurement units (IMUs), etc., to localize the autonomous vehicle with respect to the three-dimensional surface or map [See at least Karasev, 0017]). Both Karasev and Kroeger in view of Kim in further view of Wang teach methods for localizing an autonomous vehicle using range sensors. However, only Karasev explicitly teaches where the localization may occur based on the position of the vehicle relative to 3-D elements in a 3-D environment.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the localization process of Kroeger in view of Kim in further view of Wang to also use its range sensors to localize the own vehicle in a 3-D environment, as in Karasev. Anyone of ordinary skill in the art will appreciate that doing so improves safety of the autonomous vehicle by allowing it to localize itself in a more detailed environment than a mere 2-D setting, which aids obstacle avoidance and safe navigation.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Kim et al. (US 10408939 B1) in further view of Wang (US 20180196442 A1) in further view of Karasev et al. (US 20190147600 A1) in further view of Kumar et al. (US 20200312057 A1), hereinafter referred to as Kumar.
Regarding claim 5, Kroeger in view of Kim in further view of Wang in further view of Karasev teaches The method according to claim 4.
However, Kroeger in view of Kim in further view of Wang in further view of Karasev does not explicitly teach the method wherein determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of 20image-point cloud in the image-point cloud sequence comprises: 
determining angle information of the point cloud data in the three-dimensional space, and determining the mark points of the autonomous vehicle in the three-dimensional space based 25on the angle information.  
However, Kumar does teach a method for detecting a position of an autonomous vehicle wherein determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of 20image-point cloud in the image-point cloud sequence comprises: 
determining angle information of sensor data in the three-dimensional space (See at least Fig. 6 in Kumar: Kumar teaches that, at block 603, the method 600 includes detecting, by the ECU, a first landmark at a first distance and a first viewing angle and a second landmark at a second distance and second viewing angle from a current position of the autonomous vehicle [See at least Kumar, 0052]), and determining the mark points of the autonomous vehicle in the three-dimensional space based 25on the angle information (See at least Fig. 6 in Kumar: Kumar teaches that, at block 609, the method 600 includes determining, by the ECU, the current position of the autonomous vehicle on the map based on the first distance, the first viewing angle, the second distance, the second viewing angle [See at least Kumar, 0054]). Both Kumar and Kroeger in view of Kim in further view of Wang in further view of Karasev teach methods for detecting a current (“mark”) position of a vehicle based on the positions of surrounding landmarks in vehicle sensor data. However, only Kumar explicitly teaches where the viewing angle of each landmark may be used to verify the vehicle’s position.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle “mark” position determination method of Kroeger in view of Kim in further view of Wang to also utilize viewing angle data of landmarks in order to determine the position of the vehicle, as in Kumar. Doing so improves accuracy of the vehicle position determination by providing another measurement that the vehicle can use to confirm its position.

Regarding claim 13, Kroeger in view of Kim in further view of Wang in further of Karasev teaches The apparatus according to claim 12.
However, Kroeger in view of Kim in further view of Wang in further view of Karasev does not explicitly teach the apparatus wherein determining mark 10points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud in the image-point cloud sequence comprises: 
determining angle information of the point cloud data in 15the three-dimensional space, and determining the mark points of the autonomous vehicle in the three-dimensional space based on the angle information.
However, Kumar does teach a method for detecting a position of an autonomous vehicle wherein determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of 20image-point cloud in the image-point cloud sequence comprises: 
determining angle information of sensor data in the three-dimensional space (See at least Fig. 6 in Kumar: Kumar teaches that, at block 603, the method 600 includes detecting, by the ECU, a first landmark at a first distance and a first viewing angle and a second landmark at a second distance and second viewing angle from a current position of the autonomous vehicle [See at least Kumar, 0052]), and determining the mark points of the autonomous vehicle in the three-dimensional space based 25on the angle information (See at least Fig. 6 in Kumar: Kumar teaches that, at block 609, the method 600 includes determining, by the ECU, the current position of the autonomous vehicle on the map based on the first distance, the first viewing angle, the second distance, the second viewing angle [See at least Kumar, 0054]). Both Kumar and Kroeger in view of Kim in further view of Wang in further view of Karasev teach methods for detecting a current (“mark”) position of a vehicle based on the positions of surrounding landmarks in vehicle sensor data. However, only Kumar explicitly teaches where the viewing angle of each landmark may be used to verify the vehicle’s position.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle “mark” position determination method of Kroeger in view of Kim in further view of Wang to also utilize viewing angle data of landmarks in order to determine the position of the vehicle, as in Kumar. Doing so improves accuracy of the vehicle position determination by providing another measurement that the vehicle can use to confirm its position.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Kim et al. (US 10408939 B1) in further view of Briggs et al. (US 20200174107 A1), hereinafter referred to as Briggs.
Regarding claim 8, Kroeger in view of Kim teaches The method according to claim 1, wherein the matching the target point cloud data with the corresponding initial images in the image-point cloud sequence to determine a correction 10parameter of the camera comprises: 
acquiring a feature point set from the initial images (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 612 may determine object edges for images in the image data [See at least Kroeger, 0095]); 
determining, in the target point cloud data, at least one piece of point cloud feature data corresponding to the feature point set (See at least Fig. 6 in Kroeger: Kroeger discloses that, at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges wherein, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges and the distance between the points in the point cloud and the object edges may be associated with an error in the calibration of the lidar sensor relative to the cameras [See at least Kroeger, 0097]); and 
15determining the correction parameter of the camera, based on a locational relationship between the at least one piece of point cloud feature data (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]).
However, Kroeger does not explicitly teach the method where the correction parameter of the camera may further be determined based on an angular relationship between the at least one piece of point cloud feature data.
However, Briggs does teach a method for calibrating cameras of a vehicle to a range sensor of the vehicle where the correction parameter of the camera may further be determined based on an angular relationship between the at least one piece of point cloud feature data (See at least Fig. 6B in Briggs: Briggs teaches that the method is used to calibrate all the cameras of a vehicle with one LiDAR of a vehicle first (e.g., calibrating a first camera to a first LiDAR, then a second camera to the first LiDAR, then a third camera to the first LiDAR, etc.) [See at least Briggs, 0043]. Briggs further teaches that, at step 646, the camera and LiDAR position calibration system 100 may minimize point-to-plane error between each camera 3D point cloud and the first LiDAR 3D point cloud relative to the calibration surfaces [See at least Briggs, 0044]. Briggs teaches that this minimization may be carried out as discussed in Figs. 7 and 8 [See at least Briggs, 0044]. Also see at least Figs. 7 and 8 in Briggs: Briggs teaches that rotation of sensors sensor is used to change the alignment to overlap the plane of the camera 3D point cloud with the plane of the LiDAR 3D point cloud with a zero or substantially zero angle between the two planes [See at least Briggs, 0038 and 0042]). Both Briggs and Kroeger teach methods for calibrating cameras of vehicles with respect to range sensors. However, only Briggs explicitly teaches where the particular parameters of the camera adjusted with respect to the lidar sensor pertain to an angle between the planes of the two sensors.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the camera calibration method of Kroeger to also utilize the angle between the plane of the point cloud data and the camera data in order to calibrate the camera, as in Briggs. Doing so improves accuracy by optimizing an important feature of both sensors, as will be appreciated by anyone of ordinary skill in the art.

Regarding claim 16, Kroeger in view of Kim teaches The apparatus according to claim 9, wherein the matching the 30target point cloud data with the corresponding initial images 30in the image-point cloud sequence to determine a correction parameter of the camera comprises: 
acquiring a feature point set from the initial images (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 612 may determine object edges for images in the image data [See at least Kroeger, 0095]); 
determining, in the target point cloud data, at least one 5piece of point cloud feature data corresponding to the feature point set (See at least Fig. 6 in Kroeger: Kroeger discloses that, at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges wherein, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges and the distance between the points in the point cloud and the object edges may be associated with an error in the calibration of the lidar sensor relative to the cameras [See at least Kroeger, 0097]); and 
determining the correction parameter of the camera based on a locational relationship between the at least one piece of point cloud feature data (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]).  
However, Kroeger does not explicitly teach the apparatus where the correction parameter of the camera may further be determined based on an angular relationship between the at least one piece of point cloud feature data.
However, Briggs does teach a method for calibrating cameras of a vehicle to a range sensor of the vehicle where the correction parameter of the camera may further be determined based on an angular relationship between the at least one piece of point cloud feature data (See at least Fig. 6B in Briggs: Briggs teaches that the method is used to calibrate all the cameras of a vehicle with one LiDAR of a vehicle first (e.g., calibrating a first camera to a first LiDAR, then a second camera to the first LiDAR, then a third camera to the first LiDAR, etc.) [See at least Briggs, 0043]. Briggs further teaches that, at step 646, the camera and LiDAR position calibration system 100 may minimize point-to-plane error between each camera 3D point cloud and the first LiDAR 3D point cloud relative to the calibration surfaces [See at least Briggs, 0044]. Briggs teaches that this minimization may be carried out as discussed in Figs. 7 and 8 [See at least Briggs, 0044]. Also see at least Figs. 7 and 8 in Briggs: Briggs teaches that rotation of sensors sensor is used to change the alignment to overlap the plane of the camera 3D point cloud with the plane of the LiDAR 3D point cloud with a zero or substantially zero angle between the two planes [See at least Briggs, 0038 and 0042]). Both Briggs and Kroeger teach methods for calibrating cameras of vehicles with respect to range sensors. However, only Briggs explicitly teaches where the particular parameters of the camera adjusted with respect to the lidar sensor pertain to an angle between the planes of the two sensors.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the camera calibration method of Kroeger to also utilize the angle between the plane of the point cloud data and the camera data in order to calibrate the camera, as in Briggs. Doing so improves accuracy by optimizing an important feature of both sensors, as will be appreciated by anyone of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668